378 U.S. 576 (1964)
TRALINS
v.
GERSTEIN, STATE ATTORNEY.
No. 246.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF FLORIDA, THIRD DISTRICT.
Richard Yale Feder and Howard W. Dixon for petitioner.
Richard W. Ervin, Attorney General of Florida, Herbert P. Benn and Leonard R. Mellon, Assistant Attorneys General, and Glenn c. Mincer for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted, and the judgment is reversed. MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS would reverse for the reasons stated in the opinion of MR. JUSTICE BLACK in Jacobellis v. Ohio, ante, p. 196. MR. JUSTICE BRENNAN and MR. JUSTICE GOLDBERG would reverse for the reasons stated in the opinion of MR. JUSTICE BRENNAN in Jacobellis, ante, p. 184. MR. JUSTICE STEWART would reverse for the reasons stated in his opinion in Jacobellis, ante, p. 197. THE CHIEF JUSTICE, MR. JUSTICE CLARK, MR. JUSTICE HARLAN, and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.